After careful consideration, the Court is of the opinion that no material question raised by the exceptions has been overlooked or disregarded, and that there is no good ground for a rehearing of the case.
It is, therefore, ordered that the petition herein be dismissed and that the order heretofore granted staying the remittitur be revoked.
                         Y.J. POPE. C.J. IRA B. JONES. A.J. C.A. WOODS, A.J.
After careful consideration of the petition for a rehearing, I have reached the conclusion that it should be granted.
EUGENE B. GARY, A.J.